F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 2 1997
                                 TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 SAMUEL J. WILDER,

          Plaintiff-Appellant,
 v.                                                    No. 96-5247
                                                 (D.C. No. 96-CV-276-B)
 OKLAHOMA DEPARTMENT OF                       (Northern District of Oklahoma)
 HUMAN SERVICES,

          Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before BRORBY, EBEL and KELLY, Circuit Judges.


      On April 9, 1996, Plaintiff-Appellant Samuel J. Wilder ("Wilder") filed a

Notice of Appeal and Opening Brief (Complaint) in the United States District

Court for the Northern District of Oklahoma requesting judicial review of an

administrative decision by the Oklahoma Department of Human Services. Wilder

initiated administrative proceedings within the Department to contest what he


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f) and 10th Cir. R. 34.1.9. The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
believed to be an unnecessary delay in the processing of his application for Low

Income Home Energy Assistance Program ("LIHEAP") benefits. Although the

Department eventually granted him all of the relief he requested, Wilder pursued

the present action in federal district court because he felt that in the written

decision awarding him monetary relief the Department had unfairly criticized him

for failing to file his LIHEAP application on time. The district court dismissed

the complaint for lack of subject matter jurisdiction. The district court

subsequently denied Wilder's motion to reconsider. Wilder now appeals. We

affirm.

      The district court based its ruling dismissing Wilder's complaint on 56

Okla. Stat. § 168 (1991). The statute provides that applicants and recipients of

public assistance who are aggrieved by a decision of the Director of the

Oklahoma Department of Human Services may petition the district court in which

the applicant or recipient resides for a judicial review of the decision. Wilder

erroneously interprets 56 Okla. Stat. § 168 to confer jurisdiction on the federal

district court. Instead, 56 Okla. Stat. § 168 confers jurisdiction on the Oklahoma

state district court for the district in which an applicant or recipient of benefits

resides to hear complaints against the Department.

      Jurisdiction in the federal courts is limited by Article III of the Constitution

of the United States and by federal statute. The United States District Court for


                                          -2-
the Northern District of Oklahoma, a federal district court, did not have

jurisdiction to hear Wilder's complaint under any federal statute. Wilder argues

on appeal that Local Rule 16.1 for the United States District Court for the

Northern District of Oklahoma grants jurisdiction over administrative Review

Cases to the district court. However, Local Rule 16.1 only relates to those cases

over which the district court otherwise has jurisdiction pursuant to federal statute.

Rule 16.1 does not create jurisdiction over actions that must be brought in state

court.

         A state statute cannot amend the jurisdiction of the federal courts. Wilder

should have filed his complaint in the Tulsa County District Court for the State of

Oklahoma. Because the district court did not have jurisdiction to consider

Wilder's complaint, we AFFIRM the district court's order dismissing the case.

         The mandate shall issue forthwith.

                                         ENTERED FOR THE COURT



                                         David M. Ebel
                                         Circuit Judge




                                          -3-